As is the custom among my fellow Guatemalans, I should like to begin by introducing myself. I am Venicio Cerezo, the legitimate representative of the people of Guatemala, a politician, a simple Guatemalan, with all the characteristics found in our indigenous Ladino culture.
We are relatively quiet and observant as were our indigenous ancestors, a trait consistent with our varied and mountainous landscape. We are dreamers, reserved by nature - the result of a past of suffering and difficulties. We are patient and indefatigable workers as a result of our magical confidence in a better future. We are stoical in the face of criticism and are always ready to overcome difficulties.
But we are firm, convinced of final success, thanks to our love for our land and our historical convictions. We have worked many years to find a non-violent path, a broadening of the political base that would allow the people of Guatemala to elect freely a Government that would be at its service - one chosen by it, which would begin a serious effort to establish a united and participatory democratic society.
From the start, we behaved with absolute sincerity and honesty and with total objectivity. Here the surprises began, some of which seemed incomprehensible and others most surprising. An attempt was made to assassinate me for behaving in the way I have just outlined. Several such attempts were made, and I must recognize that even now, I am not sure why none of these was successful - possibly because of a bit of foresight, some luck and much protection from God.
But perhaps what surprised me most was the lack of confidence on the part of some democratic countries as that our eventual success, and this naturally had another consequence, which from a political view made things more difficult - that is, we found virtually no concrete support for our search for democracy.
This attitude was such that when we managed to succeed, many people were astonished. Eight months later, some still insist that this is all a farce, at the bottom of which lies an agreement between this politician speaking to you and those who were accused of oppressing the people of Guatemala. I understand this feeling of surprise. Those not familiar with the inner strength of Guatemalans do not realize what we are capable of. Even within Guatemala, there are still small elite sectors that refuse to recognize the deep changes taking place.
By the grace of God, all that is happening is true. We are living through a true process of democratization. For the first time in 42 years, the President is a politician - a lawyer by profession, a liberal - who reached the presidency with the support of the people and of a party made up of the urban middle class, farm workers and the indigenous people, with the help of neither traditional private entrepreneurs nor the army nor the United States.
Of course, this is surprising and almost exceptional in light of our recent history, particularly because the path was peaceful rather than violent. It was not an armed revolution, but rather a popular mobilization at the national level, giving the current President a mandate unprecedented in the political history of the country.
But who is the hero of this Guatemalan story that I am now recounting? The true heroes of this story are the people of Guatemala, who knew - as always - how to surpass the expectations of those who would judge them in the light of other realities.
Among all the choices available, the various sectors of our society - a society separated by brutal economic differences, divided for cultural and racial reasons, polarized by war and the policy of confrontation and oppressed by electoral fraud and repression, corruption and the inefficiency of elite groups -opted, decided, chose the electoral process, non-violence and participation as a means of deciding its destiny. And, in contrast to similar communities within the region, each sector contributed to the birth of this mere intent to establish a democracy.
The people won the right to exercise their sovereignty; the inevitable pundits misjudged the people's capabilities and strength, and scorned their ability to make decisions, but none the less the people decided and voted upon, and now support, not a party or a man, but a democratic process.
That is why, when he chose dialog among Guatemalans as a method of government, the President was aligning himself with the poor and the middle class; but he is aware that ultimately the array and the traditional business sectors were able to accept the will of the people.
The admission that the people, not the governing elite, is the leading actor in our attempt to implement democracy is a surprising but fundamental premise of any analysis of our situation. Despite all predictions, it was the indigenous people, the illiterate, the farmers, the workers and the middle class that became involved en mass in the election. Contrary to the predictions of the analysts, people were conscientious they opted for change; they committed themselves to democracy; they put aside their frustrations; they overcame their pain at the death of their dear ones; and they embarked upon the building of their own destiny.
Among the middle- and lower-income sectors, there was more participation, while in the higher economic groups there was more non-participation and disillusionment. But in general it was established beyond question that we want democracy: a democracy for the illiterate and the peasants; for the middle and professional classes; for the rich and the military; a democracy of our own choosing, and one we hope that all will respect, accept and support.
We Guatemalans are tired of suffering; we now live in hope. We consider that we have made our share of sacrifices and that we have the right to continue on our road with serenity, prudence, minimal sacrifice and minimal hatred. But the task is enormous, and that is the story I wish to tell.
We found Guatemala in a disastrous state; all the numerical indexes, relating to areas such as hunger, illiteracy and unemployment, were negative. I shall not rehearse the statistics, for I do not wish here to stress our ills or to feel sorry for ourselves in a display of a sort of collective masochism. We know the figures; they are in our files, and they show us what it is we must resolve. But the most complicated and difficult thing to face is that we found a society bereft of institutions, all sectors having lost faith in processes and institutions as a means of settling disputes and making decisions. The middle- and lower-income groups were compelled therefore to repress their most fervent hopes, and the leading elite in all sectors of society had fallen into anarchy or corruption and had become opportunistic.
This could have led Guatemala into open war, with unpredictable consequences, but that did not happen. We found the way to peace through democratic participation. It is only fitting that I should acknowledge, first, the people of Guatemala in the middle- and lower-income groups who, despite repression and attempts to cause disillusionment, persisted in their hard, lengthy search for democracy and succeeded in creating conditions for broadening the political base, which was the beginning of this process. I acknowledge also the political leaders of various parties who interpreted correctly the aspirations of the people, rejecting the opportunism of the ruling elite and rejecting the hopelessness caused by repression. I acknowledge, in particular, my party, the Guatemalan Christian Democratic Party, which, even during the worst moments, remained hopeful and kept the way open for a successful conclusion. More than 300 of our democratic comrades gave their lives for democratic change and set an example for the preservation of faith.
I acknowledge the new breed of array officers who, in 1982 and 1983, determined to break out of the existing order and contribute to creating the conditions for a political process, avoiding the mistakes of other autocratic Governments of our region which, in their intransigence, led their peoples into constant confrontation.
By opting for the poor, for peace and for democracy, the Catholic Church helped maintain hope; it acted wisely in helping the lower-income groups, where it has great influence, in making its choices.
In economic sectors known to be traditionalist and conservative, there were leaders who were able to arouse interest in the desirability of a democratic outcome and to initiate a discussion of an option that had been thought to have been rejected.
I must, of course, acknowledge the organized popular groups, co-operatives and trade unions. Despite having been among the principal victims, in the main they opted for peaceful participation, interested only in the establishment of a new pluralistic society.
Now we must rebuild Guatemala. The facts I have just outlined show why we Guatemalans can say that the decision to rebuild Guatemala through democracy was a collective decision by an entire people, not the work of a successful group of revolutionaries or of a single political party. The task goes beyond the short term. It goes beyond the elections. The basic objective is to replace the repressed and anarchistic society we found with a free, pluralistic, institutionally orderly society, with a view to the welfare of all.
In the early period of my administration I am faced with the task of leading the national reconstruction effort; the first problem confronting the nation is the natural impatience of some leading sectors of the country. We have many questions to answer. What should the pace of change be? Whom should change affect? In
whose favor should it work? in order to answer those and other questions we have decided to use our imagination; we must find our own answers, because today traditional models are in crisis.
We have decided on a long-term plan not limited to my presidential term: I am temporarily the leader of the process, but I have decided to co-operate as just another citizen with whoever might be elected by the people later in this great national effort for the benefit of future generations.
We want a well organized, participatory society that will serve national interests, not just those of one sector, group or union. We want a society operating and structured to serve the human being - man or woman, indigenous or mestizo - creating appropriate conditions for their fulfillment as individuals.
We are serious in our aspirations to such a wonderful society. We are determined to build it; thus far we have overcome all obstacles, and I see no reason why we should not continue to do so. We want a society in which our past will not be the basis for complaints and weeping - we are tired of that - or for shame - for it is, after all, our past - but will rather help us build our own identity and our own future.
We want a society in which right and the law prevail; where dissent is possible; where peace will result from awareness of the ability to use institutional machinery rather than force to settle disputes; where natural and human resources will serve the needs of all, not of the few. In essence, we want a democratic society: one not conceived of as a mere instrument for meeting petty interests but one which will provide a way of seeking perfection in human relations.
We must redefine democracy. In so doing, we can clearly see that the President of Guatemala has not been elected to preside over a tragedy; rather, he has been elected to be a leader of a people that- wants to be the master of its own destiny.
I am here to tell the General Assembly that we have started on the long road that will take us to change. For we believe that changes are a consequence and not the beginning of a process. Therefore, we are undertaking these changes vigorously, step by step, but prudently and patiently.
We do not want to take a step backwards; we do not want regression. In rejecting the urgent demands of those who are impatient, those who are opportunists, those who cannot transcend their pain, we are asking our people and the peoples of the world to help us carry our cross - not in order to crucify us but, rather, to bring glory to our efforts, to contribute to the surge of a humanity of light that projects and does not destroy.
I ask everyone here to give us credit for our hopes and not to judge us by what we have suffered - because, I repeat, we Guatemalans have already paid the price of suffering.
Aware of the decision taken by the Guatemalans, I proposed the method of reaching agreement to determine the strategies and processes of change. This means, as Professor Aristides Calvani said, "achieving the greatest degree of agreement within disagreement". It means working to find agreements, points that bring us together, not those that emphasize our differences. It means rejecting traditional dichotomies and learning to live together and to accept each other as we are. It means promoting multiple and diverse ways of thinking.
From the outset I saw the difficulty of implementing that method when some intellectuals insisted that agreement through dialog was impossible - as though the world had once and for all rejected the possibilities of reaching agreement.
It is true that coming to an agreement requires an act of humanity on the part of leaders; they must admit that they do not possess absolute truth. It requires that the opportunism of the moment be abandoned and replaced by permanent and historical values, it takes courage not to expect immediate recognition but to wait for history to speak. In short, what is required is a sense of strength and the conviction of one's own ideas, so that one is not afraid of confronting the ideas of others. History has consistently shown that reason is not on one side alone, and that human beings do not often want to learn the lessons of history.
Personally, I am convinced that our national leaders will be capable of solving this dilemma in favor of long-term interests and not short-term opportunities; of placing the interests of the nation over personal interests, of history over the immediate. And I am absolutely sure that the people will know how to choose - that is, those committed to the interests of all the people and not to their own personal interests.
But, in the final analysis, the effort to which we must devote our imagination is towards the promotion of some ideas that are new to our country. In practice, we are trying to combine strategies and techniques that will be useful to the attainment of our objectives. These objectives were laid down in the "National Plan" approved by the people in December 1985, when we were elected to govern, in exercise of their legitimate sovereignty. They have already been described in my statement. The strategies to achieve the objectives have been synthesized in three main short-term and medium-term policies. In the spirit of agreement through dialog and of the democracy we wish to build, these policies reject traditional dichotomies, because we do not want to fall into polarization and confrontation; they reject definitions in the framework of an economic model because no such model can be adapted to our reality.
Our premise is that technology is only an instrument at the service of political decisions. We believe that man does not live for the economy but, rather, that the economy should be used for the benefit of man. We refuse to reduce the conflicts of the world and of modern society to a mere dilemma of good versus bad men, or to East-West confrontation. We prefer to opt for values and not for positions, and therefor e for pluralistic democracies and not for authoritarian regimes, whatever the type. That is the basis of our three policies.
First, there is the social policy, in order to institutionalize democracy., In this field, the action of the Government is basically aimed at creating the institutional mechanisms to resolve conflicts and at promoting conditions in which Guatemalans can exercise their constitutional rights with no limitations other than those established by law. It is in this field that we have been most severely criticized internationally, but it is certainly the field in which we have had the
greatest success nationally.
Constant activity by trade unions and farm workers, constant claims by some organized sectors, and constant criticism - sometimes even harsh criticism - from those in the opposition: all this is the best proof of the fact that participation is open to and safe for all in Guatemala, a nation where not long ago the mere fact of not conforming was a sufficient cause for repression.
Also in this field, things that up to now would have been hard to believe are becoming a constant practice in the exercise of rights: recourse to habeas corpus for cases that have occurred during the period of this Government, with positive results; the existence of organizations that engage in constant militant action demanding that persons allegedly kidnapped in the past be produced. (Actually, they have not been any more successful than those alleging threats by Government officials.) All this has taken place without any political party or peoples'organization being able to claim the commission of any repressive acts or the physical disappearance, torture or kidnapping of any of their members.
Of course, in Guatemala, like anywhere else in the world, the Government cannot prevent or foresee criminal actions by common delinquents, terrorists or extreme-right organizations; but it has taken the decision to act vigorously against any group or organization of whatever kind that commits illegal acts. Nowadays, suspects are tried in court.
In this connection, we are trying to establish standards for social action*, first, the Government guarantees the exercise of constitutional rights, providing security to those who exercise them within the law. Secondly, in the case of acts that might violate a constitutional right, citizens may have recourse to the Supreme Court or to the Constitutional Court to request redress from acts of the Government. Thirdly, all political, social, trade union or human rights organizations must abide by the law and the Constitution. Fourthly, the Government will exercise its full power to punish those who transgress legal and constitutional limits. So far, aware of the phase we are going through, we have exercised prudence and flexibility in that regard. It should be pointed out that to this day all the social or labor conflicts which have required the presence of the Government or of the President have been solved by means of agreement through dialog, without any need to use force, and within the limits of the law.
I wish to say a few words about the guerilla activities.
In Guatemala, subversive acts still occur sporadically in certain isolated areas in the north and north-east of the country. At present, these are confined to terrorist acts, which claim victims for no purpose and do harm to remote villages of indigenous farm workers. It would seem as if an attempt is being made to inflict undeserved tribulations on these workers, adding violence to their traditional problems of economic, social and political neglect and making it even
more difficult and costly for them to meet their most urgent needs. For our part, in confronting the guerilla activities we have adopted an attitude of legitimate defense of a process that belongs to the people. We have acted with comprehension and with caution, but also with firmness. Some guerilla leaders have been prosecuted, but we have also pardoned those who have voluntarily -urned themselves in, coming down from the mountains as more and more of them in remote places learn about the process of opening a broad political base.
It is true that many people who in the past had been involved in subversion -mainly farm workers - had committed such acts because they had thought there was no other way for them to participate. But with the success in broadening the political base, and with their conviction that they had been deceived with false promises on all sides, they abandoned the theory that armed struggle was the only way to solve the national problems. It is indeed unfortunate that the orthodox, methodological rigidity of a defeated movement still causes suffering among some groups in small pockets of the rural population.
In practice, this fruitless struggle can only be an obstacle to the development of the regions that formerly were the objects of violence. The democratic Government will have to divert some resources, which, instead of being used to meet urgent needs, will have to be used to give protection and security to those who are forced to become involved in a lost cause, a meaningless cause. As was wisely said to me by a democratic farm-hand,
"... by what authority does a man who calls himself a revolutionary leader -simply because he is wearing an olive-green uniform - label as a mistake the popular decision and oppose it with weapons? People chose democracy and the guerrillas lost the battle. The least they can do is to accept the will of the people."
On behalf of the Government of the Republic, as a representative of the people I personally invite those groups still fighting against the Government to review their position, analyze the circumstances and take into account the will of the people and become integrated into the institutional, political process of the country - a country that is peacefully trying to establish a pluralistic and participatory democracy.
There is room for all in Guatemala, for we have gone from the search for national security in the past to the doctrine of stability at present. At the root of the problem of stability is the conceptual error that in practice insurgency is an objective in itself, forgetting that the ultimate objective is the well-being of the population. Dogmatic attitudes turn the method into the objective or become a way of life.
This same conceptual error had led our Army to consider national security as an objective in itself. This has now changed. As part of the doctrinal changes beginning in our country we have clearly established that national security is not in itself an objective to be pursued but, rather, an instrument in the service of stability which, together with development, will allow for a social state that will bring about the common good and well-being. Thus, security and development are instruments in the service of stability - and that is a prerequisite for well-being. The doctrine now underpinning the thinking of the Government of
Guatemala is "national stability" for democracy and development - and we have set aside the doctrine of national security.
With regard to economic policy, we have had to face disorder, corruption, flight of capital, speculation, devaluation of our currency and unemployment and underemployment, hand in hand with the traditional burdens of extremely low salaries, concentration of production means, and tax evasion. Our incipient democracy must then deal with the economic problems while taking into account the firm decision of a people aware of its responsibility and contributing to the country, not with their own personal interests in mind, but in the full application of its democratic calling. The Government, as the representative of the people, launched a plan of economic reorganization whereby it seeks to stabilize our currency, provide the inputs necessary for production and open up new credit sources to bring about a balance among those financial decisions that impose certain economic conditions on the upper and middle-class sectors of the population, for the benefit of the neediest.
The effects of the reorganization plan have been positive, but acceptance by consensus through agreement by means of dialog by which "the highest possible degree of agreement within disagreement" is reached is perhaps the most important accomplishment so far. The success of such a dialog can be seen in the few socio-economic conflicts this Government has had to face. The economic reorganization program has already produced some achievements and has laid the basis for restoring the people's confidence in their institutions, without there being any need to resort to violence in order to create a new model for social contracts. The obvious results of this new state of awareness are peace and the economic dynamics that have put national production at the service of all Guatemalans.
But we must also go from international isolation to the policy of active neutrality. The polarization, confrontation and intolerance that resulted in a tragedy in Guatemala also led the country to isolation, which was viewed with indifference by some previous administrations and which in the long run caused very serious political, financial and commercial repercussions. Our country lost credibility in the international community. External sources of financing became severely restricted, and our trade, political and diplomatic relations were also affected.
Governments in the late 1970s and early 1980s adopted a defensive attitude. The negative image projected by those Governments resulted in a distorted view of our procedures, attitudes and values.
I do not deny the seriousness of that situation and the harshness of the confrontation; but exaggerated accounts reached such a point that the true state of affairs could no longer be ascertained, even by those of us who observed the tragedy at first hand. There was a convulsion to distort the facts by those who lived through them and those who passed judgment on them.
In any case, one thing is certain: violence became the common denominator. We lived in an atmosphere of violence, and it had a bearing on each and everyone. Nevertheless - and probably because of our Utopian culture, our ancestral humanism, and our religious upbringing - instead of violence becoming a generalized way of life, it led us systematically and permanently to reject authoritarian governments and violence itself as political instruments. This rejection of tragedy, of the imposition of force and confrontation, was the basis for the people's support for democracy, for non-violence in internal affairs and for our search for peace externally.
The people of Guatemala long for peace; that is why they support the path of agreement through dialog as the working method of the new democratic Government and of active neutrality in regional affairs. Underlying Guatemalan society is the determination to break with the past and optimistically seek a future that will temper the attitude of all Guatemalan political and social sectors for many years to come and convince the electorate. Hence the Government's decision not to dig up the past. Owing to the difficult fight, many groups involved in the confrontation would otherwise be affected and, instead of creating conditions for a harmonious and institutionalized democracy, we would be creating conditions for new confrontations.
But because history cannot be denied, something must be done to strengthen the judicial system, to make it a legal and peaceful instrument for ensuring the application of justice. The Government - the Executive - will face the historical truth: the Supreme Court, the tribunals, the desire for justice. In such a climate, there is very little chance for success for organized groups seeking revenge through the avenue of justice or pressing charges. They are the vestiges of the pain inflicted by the tragedy, but they belong to the past and cannot contribute anything to the future.
In the international sphere, particularly with reference to our Central American area, this rejection of violence, this desire for peace by the Guatemalan people, constitutes the basis for our rejection of confrontation among fraternal countries; it has led to our persisting in the search for negotiated, diplomatic solutions, as well as for a permanent instrument of dialog to reach agreements and accords.
Hence we proclaim our active neutrality; we unwaveringly support Contadora's efforts; and at a meeting of Presidents that took place in Guatemala, in the
village of Esquipulas we have proposed the creation of a Central American Parliament.
I am aware that it is necessary for me to be specific about our position on certain international issues and our activities on the international scene.
We wish to see international relations without ideological complexes. One of the basic principles of our political stand is ideological pluralism, we maintain that societies and peoples have a right to their own ideological convictions and to foster the social model they consider most appropriate. We believe that pluralism in a democratic society is the basis for peace. Hence our stand on active neutrality is not necessarily ideological neutrality.
We are in favor of democracy in the world and we affirm the right of peoples to participate openly in building their own future. We do not believe in authoritarian governments of any kind, because we do no recognize the right of any one group, party or ruling elite to put constraints on popular sovereignty. At the same time, we are not loath to maintain relations with any Government that legitimately represents its people, whatever its ideology. We require mutual respect in our relations and energetically reject any physical aggression against our territory; however, we also commit ourselves not to carry out any act of aggression against any other country, except in exercise of the right to legitimate defense.
We proclaim the need for mutual respect. In the interrelated world in which we live today, international organizations issue value judgments on the activities of member countries. On the other hand, on the modern international scene there is no President or Head of Government in the world who does not have to consider daily, to a greater or lesser extent, protests, criticisms, petitions or support from all sorts of groups.
Nevertheless, the Democratic Government of Guatemala is not bothered by comments or even criticism which other Governments might voice about its actions as such. He only ask them to be willing to listen to us and discuss our objections; we ask that our realities be respected and that the facts be judged objectively, we have a country with doors open to visitors; we want our true situation to be looked at closely but dispassionately, and any suggestions or contributions aimed at improving our Government's activities will always be welcome. In other words, we ask to be treated with respect and not with contempt because of our past or our sufferings.
What we reject is direct aggression by one country against another; during its history. Central America has been the victim of overt or covert military aggressions, we reject that possibility. I should say that aggressions have come in the past from countries of different ideologies. In the face of aggression that could lead to conflict between nations, we propose the alternative of diplomacy and political methods.
Hence our active neutrality; we do not justify or explain regional wars which only produce destruction or death, nor do we accept the existence of any international or ideological right to provoke confrontations between sister States. We Guatemalans affirm that violence, even when labeled "revolutionary", is new at this historical moment an obstacle to Central American development because funds are allocated for weapons rather than to meet our needs.
We have asserted our neutrality with regard to the differences that might exist among the Central American countries and, at the same time, our energetic, diplomatic and political participation in the search for an understanding and in the mechanisms for integration and our firm support for democratic and pluralistic peace movements. Therefore, confronted with the Nicaraguan problem, we sympathize with the opposing parties which are involved in a peaceful struggle for a broadening of the political base, and, without taking sides in the existing armed conflict, we believe that the reasons for the struggle will diminish as the political atmosphere becomes more open, without ideological prejudices, with pluralistic attitudes and unconditional respect for the social and political sectors of the opposition.
In this effort, no doubt, the two super—Powers have played a very important role and bear a tremendous historic responsibility. The world has become affected by a constant rivalry between them, causing at times through their presence internal conflicts and international confrontations. Sometimes, it must be admitted, it has been cm the initiative of both and sometimes at the request of national political groups, but in both cases the consequences have been the same.
In the case of Latin America and especially Central America, we shall always have to take the United States into consideration in one way or another, but the overt or covert influence of the Soviet Union has given some national political confrontations the characteristics of international conflicts, thus risking their becoming part of the so-called East-West confrontation. We wish to avoid this possibility, and we maintain that we reject war aid armed confrontations because the strategic position of Central America makes it vulnerable to involvement in them. The regional Governments thus also must shoulder the tremendous responsibility for causing or preventing a holocaust which may occur if we do not act with caution in the face of the historical juncture in which we are living. The time has come for a break with orthodoxy, rejecting alignments which might lead to conflicts and establishing new priorities: the national interest first, followed by the regional interest and the international interest in that order.
Therefore, on behalf of the men and women of out countries, who are tired of violence and despair, who are anxious to have political stability so as to achieve development, I dare to ask the super-Powers to end their competition over our territories and to discuss how best they can help us. We welcome all those who wish to contribute to the consolidation of democracy in our nations and thus to enable our people and not computers to determine our destiny.
I firmly believe that the developed countries of Europe and the Orient can play a very special role in this drama to achieve moderation in dealing with conflicts and to support human development on the basis of democracy and pluralism, because in the event of a world conflagration both the countries of those regions and ours would share the dubious honor of risking the destruction of our hopes for a better life.
Speaking as the President of Guatemala and on behalf of all my people, I am aware of the historic importance of the times in which we are living and I place rays elf at the disposal of all the nations of the world, so that, with the good will of a magical country full of history and hope, we may contribute to the birth of an enlightened humanity and to the achievement of that Utopia the search for which after the Second World War led to the creation of this wonderful Organizations the consolidation of peace.